McDONALD, Chief Justice.
This proceeding involves a Motion to Affirm on Certificate. Plaintiff Bank secured a judgment against defendant Roark in the District Court of McLennan County on 1 February 1962. Defendant gave notice of appeal; filed bond; and tendered a transcript for filing in this court on 4 April 1962 (after the expiration of the 60 day period for filing transcript prescribed by Rule 386 T.R.C.P. had expired). Such transcript was not filed, but was marked "Received, not filed, 4 April 1962.”
Thereafter, on 27 April 1962, plaintiff filed motion for affirmance on certificate.
It is undisputed that the transcript was not tendered for filing within the 60 day period prescribed by Rule 386 T.R.C.P., nor was motion made to extend the time for such filing within the IS day period prescribed, or at any other time.
Defendant’s Motion for Affirmance on Certificate is granted. See: Rule 387 T.R.C.P., Taylor v. Humble Oil Co., Tex.Civ.App., 293 S.W.2d 834.
Affirmed on certificate.